                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

CONNIE BROSMORE, as special                                                PLAINTIFF
administrix of the estate of Tim Brosmore,
deceased, and as spouse

v.                         CASE NO. 3:20-CV-00215-BSM

DEERE & COMPANY, d/b/a                                                   DEFENDANT
JOHN DEERE COMPANY
                                        ORDER

      Pursuant to the parties' joint stipulation of dismissal [Doc. No. 21], this case is

dismissed with prejudice. Fed. R. Civ. P. 41(a)(1).

      IT IS SO ORDERED this 18th day of May, 2021.




                                                  UNITED STATES DISTRICT JUDGE
